
	

114 HR 4456 IH: Revitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing More Act of 2016
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4456
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mr. Rogers of Kentucky (for himself, Mr. Cartwright, Mr. Jenkins of West Virginia, Mr. Griffith, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act of 1977 to provide funds to States and
			 Indian tribes for the purpose of promoting economic revitalization,
			 diversification, and development in economically distressed communities
			 through the reclamation and restoration of land and water resources
			 adversely affected by coal mining carried out before August 3, 1977, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Revitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing More Act of 2016 or the RECLAIM Act of 2016 .
		2.Economic revitalization for coal country
 (a)In generalTitle IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is amended by adding at the end the following:
				
					416.Abandoned mine land economic revitalization
 (a)In generalFrom amounts deposited into the fund under section 401(b) before October 1, 2007, and not otherwise appropriated, $200,000,000 shall be available to the Secretary, without further appropriation, for each of fiscal years 2017 through 2021 for distribution to States and Indian tribes in accordance with this section for the purpose of promoting economic revitalization, diversification, and development in economically distressed communities through the reclamation and restoration of land and water resources adversely affected by coal mining carried out before August 3, 1977.
 (b)Use of fundsFunds distributed to a State or Indian tribe under subsection (c) shall be used only for those projects that meet the following criteria:
 (1)Related to the reclamation of abandoned mine lands and watersThe project is designed to— (A)achieve one or more of the priorities stated in section 403(a); or
 (B)be conducted on land adjacent to eligible lands and waters described in section 403(a) that has previously been remediated or will be remediated under this section.
								(2)Contribution to future economic or community development
 (A)In generalThe project is reasonably likely to create favorable conditions for the economic development of the project site or promote the general welfare through economic and community development of the area in which the project is conducted.
 (B)Demonstration of conditionsSuch conditions are demonstrated by— (i)documentation of the role of the project in the area’s economic development strategy or other economic and community development planning process;
 (ii)any other documentation of the planned economic and community use of the project site after the primary reclamation activities are completed, which may include contracts, agreements in principle, or other evidence that, once reclaimed, the site is reasonably anticipated to be used for one or more industrial, commercial, residential, agricultural, or recreational purposes; or
 (iii)any other documentation agreed to by the State or Indian tribe that demonstrates the project will meet the criteria set forth in this subsection.
 (3)Location in community affected by recent decline in miningThe project will be conducted in a community— (A)that has been adversely affected economically by a reduction in coal mining-related activity over the preceding 5 years, as demonstrated by employment data, per capita income, or other indicators of reduced economic activity attributable to such reduction; or
								(B)
 (i)that has traditionally relied on coal mining for a substantial portion of its economy; and (ii)in which the economic contribution of coal mining has significantly declined.
 (4)Stakeholder collaborationThe project has been the subject of project planning under subsection (f) and has been the focus of collaboration, including partnerships, as appropriate, with interested persons or local organizations.
 (5)Eligible applicantsThe project has been proposed and will be executed by entities of State, local, county, or tribal government, which may include subcontracting project-related activities, as appropriate.
							(c)Distribution of funds
							(1)Uncertified States
 (A)In generalFrom the amount made available in subsection (a), the Secretary shall distribute $195,000,000 annually for each of fiscal years 2017 through 2021 to States and Indian tribes that have a State program approved under section 405 or are referred to in section 402(g)(8)(B), and have not made a certification under section 411(a) in which the Secretary has concurred, as follows:
 (i)Fiscal years 2017 and 2018For each of fiscal years 2017 and 2018, the Secretary shall allocate such funds through a formula based on the amount of coal historically produced in each State or from the lands of each Indian tribe concerned before August 3, 1977.
 (ii)Fiscal years 2019 through 2021For each of fiscal years 2019 through 2021, the Secretary shall allocate to each State and Indian tribe either—
 (I)the amount allocated to the State or Indian tribe for fiscal year 2017, plus any amount reallocated to it under this paragraph, if it has committed the full amount of its allocation for the preceding fiscal year to eligible projects; or
 (II)the lesser of the amount the State or Indian tribe has committed to eligible projects from its allocation for the preceding fiscal year or the amount allocated to the State or Indian tribe for fiscal year 2017, if it has not committed the full amount of its allocation for the preceding fiscal year to eligible projects.
 (iii)Fiscal year 2022For fiscal year 2022, the Secretary shall allocate to each State or Indian tribe the amount reallocated to the State or Indian tribe under subparagraph (B), if it has committed the full amount of its allocation for fiscal year 2021 to eligible projects.
									(B)Reallocation of uncommitted funds
 (i)Fiscal year 2019 through 2021For each of fiscal years 2019 through 2021, the Secretary shall reallocate in accordance with clause (iii) any amount available for distribution under this subsection that has not been committed to eligible projects in the preceding 2 fiscal years, among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for the preceding fiscal year as described in clause (iii).
 (ii)Fiscal year 2022For fiscal year 2022, the Secretary shall reallocate in accordance with clause (iii) any amount available for distribution under this subsection that has not been committed to eligible projects or distributed under subparagraph (A)(iii), among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for fiscal year 2021.
 (iii)Amount of reallocationThe amount reallocated to each State or Indian tribe under each of clauses (i) and (ii) shall be determined by the Secretary to reflect, to the extent practicable—
 (I)the proportion of un­re­claimed eligible lands and waters the State or Indian tribe has in the inventory maintained under section 403(c); and
 (II)the proportion of coal mining employment loss incurred in the State or Indian lands, respectively, as determined by the Mine Safety and Health Administration, over the 5-year period preceding the fiscal year for which the reallocation is made.
 (C)Supplemental fundsFunds distributed under this section— (i)shall be in addition to, and shall not affect, the amount of funds distributed to States and Indian tribes under section 401(f); and
 (ii)shall not reduce any funds distributed to a State or Indian tribe by reason of the application of section 402(g)(8).
									(2)Additional funding to certain States and Indian tribes
 (A)EligibilityFrom the amount made available in subsection (a), the Secretary shall distribute $5,000,000 annually for each of the five fiscal years beginning in fiscal year 2017 to States and Indian tribes that have a State program approved under section 405 and—
 (i)have made a certification under section 411(a) in which the Secretary has concurred; or (ii)receive an allocation by reason of the application of section 402(g)(8)(A).
 (B)Application for fundsUsing the process in section 405(f), any State or Indian tribe described in subparagraph (A) may submit a grant application to the Secretary for funds under this paragraph. The Secretary shall review each grant application to confirm that the projects identified in the application for funding are eligible under subsection (b).
 (C)Distribution of fundsThe amount of funds distributed to each State or Indian tribe under this paragraph shall be determined by the Secretary based on the demonstrated need for the funding to accomplish the purposes of this section.
 (d)Resolution of Secretary’s concerns; congressional notificationIf the Secretary does not agree with a State or Indian tribe that a proposed project meets the criteria set forth in subsection (b)—
 (1)the Secretary and the State or tribe shall meet and confer for a period of not less than 30 days to resolve the Secretary’s concerns;
 (2)during that period, the Secretary may consult with any appropriate Federal agency, such as the Appalachian Regional Commission, the Economic Development Administration, and the Bureau of Indian Affairs, to assist with the resolution of the concerns; and
 (3)at the end of that period, if the Secretary’s concerns are not resolved the Secretary shall provide to the Congress an explanation of the concerns.
							(e)Acid mine drainage treatment
 (1)In generalSubject to paragraph (2), a State or Indian tribe that receives funds under this section may retain a portion of such funds as is necessary to supplement the State’s or tribe’s acid mine drainage abatement and treatment fund established under section 402(g)(6)(A), for future operation and maintenance costs for the treatment of acid mine drainage associated with the individual projects funded under this section. A State or Indian tribe shall specify the total funds allotted for such costs in its application submitted under subsection (c)(2)(B).
 (2)ConditionA State or Indian tribe may retain and use funds under this subsection only if the State or tribe can demonstrate that the annual grant distributed to the State or tribe pursuant to section 401(f), including any interest from the State’s or tribe’s acid mine drainage abatement and treatment fund that is not used for the operation or maintenance of preexisting acid mine drainage treatment systems, is insufficient to fund the operation and maintenance of any acid mine drainage treatment system associated with an individual project funded under this section.
							(f)Project planning and administration
							(1)States and Indian tribes
 (A)In generalA State or Indian tribe may use up to 10 percent of its distribution for project planning and the costs of administering this section.
 (B)Planning requirementsPlanning under this paragraph may include— (i)identification of eligible projects;
 (ii)updating the inventory referred to in section 403(c); (iii)developing project designs;
 (iv)preparing cost estimates; or (v)engaging in other similar activities necessary to facilitate reclamation activities under this section.
 (2)SecretaryIn addition to amounts available for distribution under subsection (a), the Secretary may expend, without further appropriation, not more than $3,000,000 for the five full fiscal years following the date of the enactment of the RECLAIM Act of 2016 for staffing and other administrative expenses necessary to carry out this section.
 (g)Report to CongressEach State and Indian tribe to which funds are distributed under this section shall provide to the Congress and the Secretary at the end of each fiscal year for which such funds are distributed a detailed report on the various projects that have been undertaken with such funds and the community and economic benefits that are resulting, or are expected to result from, the use of the funds.
 (h)Committed definedFor purposes of this section the term committed— (1)means that the State or Indian tribe receiving funds has executed a project agreement with an applicant for such funds; and
 (2)includes any amount used for project planning under subsection (f). . (b)Clerical amendmentThe table of contents in the first section of such Act is amended by adding at the end of the items relating to title IV the following:
				
					
						Sec. 416. Abandoned mine land economic revitalization..
 3.Technical and conforming amendmentsThe Surface Mining Control and Reclamation Act of 1977 is amended— (1)in section 401(c) (30 U.S.C. 1231(c)), by striking and after the semicolon at the end of paragraph (10), by redesignating paragraph (11) as paragraph (12), and by inserting after paragraph (10) the following:
				
 (11)to implement section 416; and; (2)in section 401(d)(3) (30 U.S.C. 1231(d)(3)), by striking subsection (f) and inserting subsection (f) and section 416(a);
 (3)in section 402(g) (30 U.S.C. 1232(g))— (A)in paragraph (1), by inserting and section 416 after subsection (h); and
 (B)by adding at the end of paragraph (3) the following:  (F)For the purpose of section 416(c)(2)(A).; and
 (4)in section 403(c) (30 U.S.C. 1233(c))— (A)in the first sentence, by—
 (i)inserting any of after which meet; and (ii)striking “paragraphs (1) and (2) of”;
 (B)by inserting after the second sentence the following: As practicable, States and Indian tribes shall offer such amendments based on the use of remote sensing, global positioning systems, and other advanced technologies.; and
 (C)by adding at the end the following: The Secretary may perform any work necessary to amend any entry in the inventory that has not been updated by a State or Indian tribe within the preceding 3 years to ensure that the entry is up-to-date and accurate..
				
